Bleckley, Justice.
Erom numerous cases on'the subject, it seems to be a general rule that the jurisdiction to restrain the infringement or the use of letters patent granted by the United States is exclusive in the federal courts, and does not appertain to the state courts. Where, however, injunction is needed as a means of enforcing covenant or express contract between the litigants, the jurisdiction appears to be in the state courts, even where the rights involved are patent-rights. 10 How., 101; 4 Blatch, 63; 6 Ib., 356; 1 Cliff., 298. In the present case there is no controversy touching the validity or construction of the letters patent. Both parties are agreed as to these, the whole dispute being as to alleged contracts and alleged violations thereof. The jurisdiction, therefore, is not deficient, but we do not think the facts entitle the complainant to an injunction on better terms than those^’prescribed by the chancellor. The complainant is a non-resident of the state, and has not paid the agreed purchase-money, .though the time fixed for payment has elapsed. It does not appear that he has property here out *34of which any decree which the defendant, on his answer by way of cross-bill, may obtain against him at the end of this litigation, can be collected. If he cannot or will not give security for the payment of such decree, the defendant will be in no better situation after the decree than he is now with the original notes. Relatively to the jurisdiction of Georgia, the complainant is insolvent. He charges the defendant with the violation of contract or with a purpose to violate it; and the defendant retorts a previous violation, and a now continuing violation by the complainant. It is certain that the complainant has received the main items of his purchase, and has not paid his agreed debt. It may turn out that he is entitled to but a slight deduction, if any, and as he has no property within the reach of our process, he ought either to pay his creditor or secure him before subjecting him to the harsh discipline of an injunction. On this part of the case, the decision below is affirmed.
But we differ with the chancellor in reference to the disposition made of the other part of the case, on the prayer of the answer. A court cannot well take control of secrets, even to prevent their disclosure. To compel a revealment of them by the parties to a receiver as the officer of the court is undertaking too much. Indeed, there is in the nature of things an obstacle to the exercise of such a jurisdiction. If a thing is really a secret, how is the court to keep it so, and yet superintend its communication? How is the court itself to know when it has possession of the secret, and when it has but a simulation or false substitute? 2 Merivale, 446 ; 3 Ib., 157. Unknown quantities are manageable in algebraic operations, but hardly so in forensic proceedings. No court can safely administer a secret. But a medical secret of all others is the least amenable to juridical administration. To make drugs by concealed methods or from undeclared materials, for dissemination among the people, is a business of great responsibility, affecting more or less the public health; and for a court to engage in it, by a receiver or otherwise, has the appearance of being rash. *35Perhaps, as a means of satisfying a final decree in a canse, a court of chancery might do it after taking competent medical advice ; but before decree, or without such advice, the circumstances would have to be very extraordinary to justify it. What we have said would apply even to adopting and carrying on a business in some existing establishment already founded, and under seizure by means of a receiver or some other officer of .court. But in the present case there is no such establishment, so far as appears, within the jurisdiction of the court. The defendant has none ; and if the'complainant has any, it is beyond the limits of the state. What the order passed by the chancellor seems to contemplate, is the setting up of a business, the opening of a house or place for the manufacture and sale of the patent or proprietary articles. To do this, even were there no secret information required as a part of the capital, would, we think, be wholly inadmissible. Where it is for the interest of the litigating parties to continue the operations of an existing establishment until a dispute concerning it can be settled, or until incomplete operations are finished, a receiver for that purpose may be appointed ; but a receiver to begin a business at a place where no steps have been taken by the parties, or either of them, to found it, is not to be appointed. There should have been none appointed in the present case, and the complainant should not hav e been enjoined from manufacturing and selling the articles pending this litigation. Of course, it was not the purpose of the chancellor to enjoin the defendant from doing so, as a separate measure, except on the condition prescribed in the other branch of this case. The unconditional injunction was, as to both parties, a mere adjunct to the scheme of a receiver ; and the reversal which we pronounce as to the receiver, carries away the injunction also.
Judgment accordingly.